Citation Nr: 1628643	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-31 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to service connection for an eye disorder.

2. Entitlement to service connection for a cardiac disorder.

3. Entitlement to service connection for a skin disorder.

4. Entitlement to service connection for a right hip disorder, as secondary to his service connected right ankle disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board decides the eye issue below.  The Board REMANDS the remaining three issues to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected traumatic brain injury caused his ophthalmic migraine.  

2.  There is no allegation that the Veteran's cataracts either began during or were otherwise caused by his military service 


CONCLUSION OF LAW

The criteria for service connection for an ophthalmic migraine are met.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

A VA examiner diagnosed the Veteran with an ophthalmic migraine in August 2013.  He is also service connected for a traumatic brain injury (TBI).  Therefore, the first two prongs of a secondary service connection claim are met.  As for the third prong, the VA examiner found this "bilateral visual disturbance [with] no ocular pathology" was "due to" the TBI.  He explained that the medical
rationale was that the Veteran experienced a constriction of the blood vessel or spasm along the optic nerve pathway or in the occipital lobe to cause the visual disturbance.  Of note the examiner found that the Veteran's cataracts were an incidental finding and are not related to the TBI.

Of note, there has been no allegation that the Veteran's cataracts began in service or are otherwise related to service.

With all three prongs met, service connection is granted for an ophthalmic migraine but not for cataracts.

The Board notes the Veteran's TBI is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  However, this Diagnostic Code states that physical dysfunction caused by a TBI - including "visual impairment" - should be rated under a separate diagnostic code.  Therefore, the Veteran may be compensated for his eye disorder separately from his TBI, to the extent it is found that he experiences sufficient impairment of his eye to meet the criteria for a compensable rating.


ORDER

Service connection for an ophthalmic migraine is granted.
REMAND

Right Hip Disorder

The Veteran contends that his service-connected right ankle injury caused his right hip to deteriorate.  He had his right hip replaced in 1999.  The Board will order an examination to determine the nature and etiology of his claimed hip disorder.

Heart Disorder 

The Veteran testified at a Board hearing that he was told that he had a heart murmur at the time of his enlistment.  He did not voice any heart related complaints during service or for many years thereafter.  In 2002, he underwent an aortic valve replacement.  Treatment records subsequent to this procedure suggest he has hypertension and is being treated with anticoagulants.  

The Veteran has claimed both presumptive service connection - due to herbicide exposure in Vietnam - and service aggravation of a congenital heart disorder.  He suggested in December 2011 that he believed that his heart condition was aggravated by service.  In his November 2011 substantive appeal, the Veteran indicated that he was told at induction that he had a heart murmur that he would likely outgrow.  He suggested that had the medical professional not assured him that he would be fine, he would have sought medical attention to repair the valve at that time.  It was his belief that the delay led to an enlarged heart.  

Additionally, the Veteran, in a statement the RO received in January 2012, indicated he submitted a medical opinion in which his doctor suggested that his heart disorder had been aggravated by his military service.  Unfortunately, this medical opinion does not appear in the claims file.  The Board requests the Veteran resubmit this opinion. 

Given his Vietnam service and cardiac history, the Board will order an examination to determine the nature and etiology of any current heart disorder.

Skin Disorder 

The Veteran testified that he has experienced a skin disorder since serving in Vietnam.  He testified that Dr. G., a VA physician, has treated him for this condition.  These records are not in his claims file, nor has VA examined him.  Given his Vietnam service - and thus presumed exposure to herbicides - the Veteran merits an examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain the following records:

(a) VA treatment records from the Atlanta VA Health System, to include the CBOCs in Decatur and Smyrna, dated from 2006 to present.  

(b) private treatment records from Dr. D., as described on page 12 of the hearing transcript, who treated the Veteran for his hip disorder.

2.  Request that the Veteran submit the medical opinion he referenced in his December 12, 2011 statement (received January 26, 2012) that suggested that his heart condition was aggravated by his service.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right hip disorder.  The examiner's attention is called to the following evidence: a) the Veteran's right hip was replaced in 1999, b) the Veteran is service connected for his right ankle. 

The examiner should answer the following questions:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's service connected right ankle disability caused his right hip disorder?  Why or why not? 

b) Is it at least as likely as not (50 percent or greater) that the Veteran's service connected right ankle disability aggravated (permanently increased the severity of the disability beyond its natural progression) his right hip disorder?  Why or why not? 

4. Schedule the Veteran for a cardiology examination to determine the nature and etiology of all heart disabilities.  The examiner should document all currently diagnosed heart conditions, and then answer the following questions:

(i) Does the Veteran currently have, or has he ever had, ischemic heart disease?  
(ii) Does the Veteran have a congenital heart defect, including but not limited to a murmur, as he testified on pages 5-6 of the hearing transcript?  The Veteran alleged in December 2011 that service aggravated his heart murmur.
(i) If the Veteran has a congenital heart defect, is it medically undebatable that the Veteran's heart defect preexisted his entry into active military service?  If yes, why?  If no, why not?  
(ii) If it is found as medically undebatable that his congenital heart defect clearly preexisted service, is it also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?  If yes, why?  If no, why not?  In answering this question, the examiner is asked to identify any manifestation of a heart problem during service, if any.  
(iii) If, however, his congenital heart defect is not found to have preexisted a period of active service, is it as least as likely as not (50 percent or greater probability) that it began in or is related to active military service?  If yes, why?  If no, why not?  
(iii) If the Veteran does not have ischemic heart disease but does have other heart disorders, is it at least as likely as not (50 percent or greater) that any of these disorders began during or was otherwise caused by the Veteran's military service?

5.  Schedule the Veteran for a skin diseases examination to determine whether he has a chronic skin disorder, to include chloracne and porphyria cutanea tarda, that is related to his period of active service, to include his presumed in-service exposure to herbicides.  The Veteran alleges that he developed a skin disorder in Vietnam, and that his current skin symptoms are the same as those he had in Vietnam; 

The examiner should answer the following questions:

(i) Does the Veteran currently have chloracne or porphyria cutanea tarda?  If yes, is it at least as likely as not (50 percent or greater) that the chloracne or porphyria cutanea tarda manifested within one year after discharge from service?  Why or why not? 

If no, is the Veteran's chloracne or porphyria cutanea tarda related to his period of active service, to include his in-service exposure to herbicides? (The Veteran's exposure to herbicides is presumed by law.) 

(ii) Does the Veteran currently have a skin disorder other than chloracne or porphyria cutanea tarda?  If yes, is it at least as likely as not (50 percent or greater) that any of the Veteran's currently diagnosed skin disorders either began during or was otherwise caused by his military service.  Why or why not? 

6.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


